I respectfully dissent. Appellant is a crack addict and committed multiple robberies, but practically any defendant sentenced for murder in violation of R.C. 2903.02 (which carries a sentence of fifteen years to life) will be free for decades before appellant completes his fifty year sentence.  In my view the imposition of consecutive sentences, in this matter, is disproportionate to the seriousness of appellant's conduct and the danger he poses to the public.  See R.C. 2929.14(E)(3).  While the three years to which appellant was sentenced for the gun specification must be served first and consecutive to the any other sentence, I would make the remainder of the terms imposed concurrent.